188 S.W.3d 477 (2006)
Anthony D. NORWOOD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65132.
Missouri Court of Appeals, Western District.
April 11, 2006.
*478 Jeannie M. Willibey, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before: LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Anthony Norwood was charged with first-degree robbery. The trial court accepted his plea of guilty. Norwood timely filed a post-conviction motion for relief pursuant to 24.035 which was denied without evidentiary hearing by the motion court. Norwood appeals, arguing that there was not a sufficient factual basis to support his guilty plea. After review of the briefs of the parties and the record on appeal, we find no error and affirm. Rule 84.16(b).